               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CARRIE ANN HART,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:16-01453

Warden, FPC Alderson,

     Defendant.


                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Tinsley submitted to the

court his Findings and Recommendation (“PF&R”) on December 13,

2018, in which he recommended that the district court dismiss

plaintiff’s petition under 28 U.S.C. § 2241 for lack of

jurisdiction, and remove the matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Tinsley, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DISMISSES plaintiff’s petition

under 28 U.S.C. § 2241 for lack of jurisdiction, and directs the

Clerk to remove this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.




                                 2
IT IS SO ORDERED this 22nd day of January, 2019.

                         ENTER:



                         David A. Faber
                         Senior United States District Judge




                        3
